Judgment Supreme Court, New York County (Renee White, J.), rendered January 5, 2000, convicting defendant, after a jury trial, of criminally negligent homicide, and sentencing him to a term of 1⅓ to 4 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). The jury was presented with conflicting expert testimony regarding the cause of death, and the record supports its decision to credit the Feople’s expert.
*176Defendant received effective assistance of counsel (see People v Benevento, 91 NY2d 708, 713-714 [1998]; see also Strickland v Washington, 466 US 668 [1984]). Counsel’s failure to request a circumstantial evidence charge could not have deprived defendant of a fair trial or affected the result (see People v Hobot, 84 NY2d 1021, 1024 [1995]).
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur—Nardelli, J.P., Tom, Ellerin, Williams and Lerner, JJ.